Citation Nr: 0740341	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
peripheral neuropathy in the bilateral lower extremities.  In 
October 2005, the veteran filed a notice of disagreement 
(NOD).  The October 2005 NOD did not clearly express the 
issues with which the veteran disagreed, however, in 
correspondence received in November 2005, the veteran 
clarified that he was only disagreeing with the denial of 
service connection for peripheral neuropathy of the lower 
extremities.  A statement of the case (SOC) was issued in 
September 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in the same month.

In August 2007 the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board points out that, during the hearing, the veteran 
requested a period of 60 days from the date of the hearing to 
provide additional documentary evidence in support of his 
claim on appeal.  The hearing transcript reflects that the 
undersigned agreed to hold the record open for 60 days for 
submission of evidence; however, to date, no additional 
evidence has been received.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board points out that, in 
his October 2005 NOD, the veteran stated that he had 
neuropathy since he was in Vietnam and that he also had 
trembling in his hands and protein in his blood.  He added 
that he felt his medical problems were caused by being 
subject to Agent Orange in Vietnam.  The matters of service 
connection for trembling in the hands and protein in the 
blood have not been adjudicated and are referred to the RO 
for appropriate action.  


REMAND

After review of the evidence of record, the Board finds that 
further RO action on the claim for service connection for 
peripheral neuropathy of the lower extremities is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2007); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era. See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2007). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
certain diseases, including acute and subacute peripheral 
neuropathy, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) (2007) are met, even if there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
38 C.F.R. § 3.309(e) (2007) defines "acute and subacute 
peripheral neuropathy" as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.307(a)(6)(ii) (2007) provides that 
acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during service in order for that disease to 
be presumptively service connected. 
 
The record reflects that the veteran served in the Republic 
of Vietnam from July 1967 to July 1968, during the Vietnam 
era. Thus, the veteran is presumed to have been exposed to 
herbicides, to include Agent Orange. See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.   

In his September 2006 substantive appeal, the veteran 
reported that his current VA doctor, Sudha Singireddy, opined 
that his symptoms were service related.  At the August 2007 
hearing the veteran reported that he was currently receiving 
treatment at the St. Louis VA Medical Center (VAMC).  
Currently, the record contains reports of VA treatment from 
the St. Louis VAMC, John Cochran Division from January to 
June 2006, however, these records do not include any 
treatment by the veteran's current VA physician, Dr. 
Singireddy. 

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the veteran's 
testimony and written statement regarding VA treatment since 
June 2006, the RO must obtain the outstanding VA medical 
records identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.  

Records of VA treatment from January to June 2006 and records 
of private treatment from April 2003 to February 2004 include 
diagnoses of peripheral neuropathy in the lower extremities, 
of unknown etiology.  Although service medical records do not 
include any diagnoses of peripheral neuropathy, the veteran 
complained of swollen and painful joints in the lower 
extremities, and was evaluated for possible arthritis or 
gout.  During the veteran's September 1968 separation 
examination, it was recommended that he have a medicine 
consult for gout.  At the August 2007 hearing, the veteran 
testified that he had bilateral foot, leg, and knee pain in 
service, that he had wrapped his knees and used rubs and ice 
in service, and that he had continued to use wraps, 
ointments, ice packs, and heating pads since discharge from 
service.  

Also during the hearing, the veteran's representative 
asserted that the veteran's current symptoms may be related 
to medication, including colchicine, used to treat his 
complaints in service.  The veteran's service medical records 
confirm that he had been given colchicine prior to service, 
and a report of treatment from December 1966 reflects that 
this medication was discontinued.  To support her assertion, 
the veteran's representative submitted a medical article 
describing a case of colchicine-induced neuropathy and 
myopathy, illustrating the potential complications of long-
term colchicine use.  

Thus, the record suggests that current peripheral neuropathy 
of the lower extremities might be related to service.  
However, no medical evidence addresses the medical 
relationship, if any, between current peripheral neuropathy 
and service, to include medications used to treat the 
veteran's complaints in service.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In view of the foregoing, 
and under the circumstances of this case, the RO should 
arrange for the veteran to undergo VA neurological 
examination, by a physician, at an appropriate VA medical 
facility, to obtain the medical information needed to resolve 
the claim.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
notify the veteran of what is needed to support the claim for 
service connection.  The RO should also invite the veteran to 
submit all pertinent evidence in his possession (not 
previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain the veteran's 
outstanding VA treatment records from 
the St. Louis VAMC - John Cochran 
Division - since June 2006.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record. 

The RO should explain how to establish 
entitlement to service connection, as 
well as the type of evidence that is the 
veteran's ultimate responsibility to 
submit, and invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate. The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should specifically indicate 
whether the veteran has current 
peripheral neuropathy and provide an 
opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
disability is medically related to 
service, to include the use of 
medications in service, or whether acute 
or subacute peripheral neuropathy of the 
lower extremities was manifested within 
one year of July 9, 1968, the last date 
on which the veteran was presumptively 
exposed to herbicides.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

